Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on Feb. 8, 2022 including a new title which provides informative value in classifying and searching.   
	Thank you.
Applicant's remarks filed Feb. 8, 2022 have been fully considered yet they have no bearing on the reasons for allowance set forth below 

Reasons for Allowance
Claims 1-20 are allowed.
Regarding claims 1 and 13; allowability resides, at least in part, with the prior art not showing or fairly teaching a housing with a tapered exit hole connected to an internal volume occupied by one or more cable wires connected to corresponding terminals and an encapsulant having an elastic material; with a compression cap placed over a tapered seal in the tapered exit hole forcing the encapsulant around the wire strands in conjunction with ALL the remaining limitations within respective claims 1 and 13; 
where it is understood the method of assembling the device based on the claimed structural relationship is inseparable from the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: US 5,589,666 DeCarlo et al. shows a housing having an internal volume occupied by one or more cable wires connected to corresponding terminals and an encapsulant having an elastic material.


However DeCarlo et al. does not show the housing having a tapered exit hole occupied by a tapered seal upon which the force of a compression cap acts upon the encapsulant.

US 5,920,035 Haney et al. shows a housing having a tapered exit hole occupied by a tapered seal upon which the force of a compression cap acts.
However Haney et al. does not show the compression cap and seal acting upon an encapsulant, nor are the wires shown by Haney et al. connected to terminals.

Albeit the claimed attributes are shown in some portions of the prior art of record, there is no teaching to combine them in such a way that would produce the claimed device without relying upon the teachings of the claimed invention.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
      The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833